Citation Nr: 0937006	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-37 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.	Entitlement to service connection for basal cell 
carcinoma, right ear, claimed as skin cancer.

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active military service from July 1960 to 
June 1964.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision in which the RO 
granted service connection and an initial noncompensable 
rating for dyshydroitic eczema of the hands and feet, 
effective June 14, 2004.  In that decision, the RO also 
denied the Veteran service connection for exposure to 
asbestos, for bilateral hearing loss, for tinnitus, and for 
basal cell carcinoma, right ear, claimed as skin cancer.  The 
Veteran filed a notice of disagreement (NOD) with regard to 
the denials of his claims for service connection and the 
initial rating assigned for his service- connected skin 
disability in April 2005, and the RO issued a statement of 
the case (SOC) in October 2005.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in November 2005.  The RO issued 
Supplemental SOCs (SSOCs) in November 2006, January 2007, and 
April 2007.  

In a November 2006 rating decision, the RO assigned an 
initial 10 percent rating for the Veteran's service-connected 
skin disability, effective June 14, 2004.  Later, in a 
January 2007 statement, the Veteran withdrew from appeal the 
claims for service connection for asbestos exposure and a 
higher initial rating in excess of 10 percent for his 
service-connected skin disability.  As the withdrawn issues 
are no longer before the Board (see 38 C.F.R. § 20.204), the 
appeal is limited to the three issues reflected on the title 
page of this decision.  

In August 2007, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.  

In December 2007, the Board remanded the claims on appeal to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development. After completing 
the required actions, the AMC continued the denial of the 
claims ( as reflected in a February 2009 SSOC), and returned 
these matters to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.	Basal cell carcinoma was not shown in service or for many 
years thereafter, and the  most probative medical opinion 
evidence on the question of whether there exists a medical 
nexus (or, relationship) between basal cell carcinoma and 
service weighs against the claim.

3.	The Veteran's allegations of excessive noise exposure from 
engine noise during his active duty service have been 
conceded by VA as consistent with his military occupational 
specialty as a sea man.

4.	Although the record includes competent medical opinion 
tending to support a nexus between current diagnoses of 
tinnitus and bilateral hearing loss and service, competent 
evidence does not clearly and persuasively demonstrate that 
the Veteran has hearing loss to an extent recognized as a 
disability for VA purposes.  




CONCLUSIONS OF LAW

1.	The criteria for service connection for a basal cell 
carcinoma are not met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2..  The criteria for service connection for hearing loss are 
not met. . 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2008).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Given the Board's favorable disposition of the claim for 
service connection for tinnitus, the Board finds that all 
notification and development action needed to fairly 
adjudicate these claims has been accomplished. 

As regards the remaining claims on appeal, notice 
requirements under the VCAA essentially require VA to notify 
a claimant of any evidence that is necessary to substantiate 
the claim(s), as well as the evidence that VA will attempt to 
obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112. 
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In this appeal, a July 2004 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence would be obtained 
by VA, and the need for the Veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The February 2005 RO rating decision reflects the initial 
adjudication of the claims herein decided after issuance of 
that letter.  Hence, the July 2004 letter met all four of 
Pelegrini's content of notice requirements as well as the 
VCAA's timing of notice requirement.  

Regarding the Dingess/Hartman notice requirements, in a 
January 2008 post-rating letter, the RO provided the Veteran 
notice as to VA's  assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
these determinations.  After issuance of the foregoing 
notice, and opportunity for the Veteran to respond, the 
February 2009 reflects readjudication of the claim.  Hence, 
the Veteran is not shown to be prejudiced by the timing of 
this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to these matters.  Pertinent evidence associated 
with the claims file consists of the Veteran's service 
treatment records, medical records associated with benefits 
granted by the Social Security Administration (SSA), post-
service private treatment records, post-service VA outpatient 
treatment records and the results of VA compensation 
examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran and by his representative, on his behalf.  No 
further RO action prior to appellate consideration of the 
claim is needed. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Basal Cell Carcinoma

In addition to the above-noted authority, service connection 
may presumed, for certain chronic diseases, such as malignant 
tumors, which are manifested to a compensable degree (10 
percent for malignant tumors) within a prescribed period 
after discharge from service (one year for malignant tumors), 
even though there is no evidence of such disease during the 
period of service. This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R.§§ 3.307, 3.309.

Pertinent to the Veteran's claim for service connection for 
basal cell carcinoma, service treatment records reflect  that 
the Veteran was treated for dermatitis while on active duty, 
for which service connection has been established.  However, 
these records are negative for any complaints, findings, or 
diagnosis of any malignant tumor or skin cancer.  

Post service, private treatment records dated in 1999 show 
that the Veteran was treated for probable skin cancer that 
biopsy confirmed as basal cell carcinoma of the right 
external ear.  Subsequent treatment records show recurrence 
of the carcinoma and, in June 2004, the impression was 
persistent basal cell carcinoma.  

A VA outpatient treatment report, dated in January 2005, 
includes an assessment of basal cell carcinoma of the right 
ear.  It was noted that the Veteran had been exposed to 
sunlight during his four years of service, but had also 
worked as an iron worker subsequent to service.  The examiner 
went on to state that that whether the basal cell carcinoma 
was due to service could not be resolved without speculation.  

In an August 2007 opinion, a private physician indicated 
that, regarding the development of basal cell carcinoma, the 
Veteran had indicated that he spent a number of years in 
service exposed to a significant amount of ultraviolet 
radiation.  The examiner noted that extensive exposure to 
such radiation and that this could have contributed to his 
subsequent skin cancers.  
Pursuant to the Board's October 2007 remand, the Veteran 
underwent a VA examination in September 2008.  At that time, 
the examiner completely reviewed the Veteran's claims file 
and conducted a medical examination.  The examiner diagnosed 
basal cell carcinoma of the ear, with Mohs surgery required.  
After having completely reviewed the Veteran's service 
treatment records as well as the opinions of the VA and 
private physician, the examiner noted that there was nothing 
specifically in the Veteran's service treatment records that 
would contribute to service connection for basal cell 
carcinoma.  The four years in the Navy did not uniquely show 
evidence that there was causation that his basal cell 
carcinoma was caused by the four years of service as opposed 
to the other years of his life.  The examiner opined that it 
was less likely than not that the basal cell carcinoma was 
caused by his years in service.  
On these facts, the Board finds that the claim must be denied 
on the basis of medical nexus.  As reflected above, no 
carcinoma was shown in service, and there is no medical 
evidence of a malignant tumor within one year of the 
Veteran's separation from service.  While there are medical 
opinions that indicate that the Veteran's basal cell 
carcinoma could be the result of exposure to ultraviolet 
radiation during service, the Board finds these opinions to 
be speculative at best, and hence, of little probative value. 
See, e.g., Perman v. Brown, 5 Vet. App. 237, 241 (1993) and 
Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim).  The 
Board also notes that no evidentiary or medical rationale was 
provided for either opinion.

By contrast, the Board accepts as probative the medical nexus 
opinion of the September 2008 VA examiner, based as it was 
upon examination of the Veteran and consideration of the 
Veteran's own medical history and medical literature, and 
supported by stated rationale.  Hence, the most probative 
medical opinion on the medical nexus question weighs against 
the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

In addition to the medical evidence, the Board has considered 
the Veteran's written statements, as well as those offered by 
his representative on his behalf.  However, none of these 
assertions provide a basis for allowance of the claim.  As 
indicated above, the claim on appeal turns on the question of 
whether there exists a medical relationship between current 
disability and service, and questions of medical diagnosis 
and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  To whatever extent these statements are being 
offered on the medical nexus question, as laymen without the 
appropriate medical training and expertise, neither the 
Veteran nor his  representative is competent to render a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that the 
claim for service connection for a basal cell carcinoma must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

B.  Hearing Loss and Tinnitus

In addition to the legal authority noted above, under the 
provisions of 38 C.F.R. § 3.385, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Service treatment records reflect no complaint, finding or 
diagnosis  of hearing loss or tinnitus while the Veteran was 
on active duty, and tests of hearing by whispered and spoken 
voice at separation from service were normal.  

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Similarly, 
pertinent to the veteran's claim for tinnitus, service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that a veteran has tinnitus that is due 
to disease or injury that was incurred or aggravated in 
service. 38 C.F.R. § 3.303(d).

In this appeal, the Veteran served as an Able Seaman in the 
Navy where he alleges that he was exposed to the acoustic 
trauma of engine noise.  This trauma has been conceded by VA.  

Audiometric testing conducted at a private facility in 
November 2004 was consistent with high frequency 
sensorineural hearing loss.  Testing results on a VA 
audiometric evaluation  in October 2006 and March 2007 were  
found to be inconclusive due to inconsistent results.  

Pursuant to the Board's October 2007 remand, the Veteran 
underwent audiometric testing and ear nose and throat 
examination in September 2008.  After examination of the 
Veteran and his medical records, the examiner rendered 
diagnoses of bilateral sensorineural hearing loss and 
tinnitus dating back to the 1960s.  In the examiner's 
opinion, the bilateral hearing loss and tinnitus are 
secondary to his history of noise exposure, which has been 
conceded by VA.  It was noted that the Veteran did not have 
any history of other noise exposure, ototoxic drug exposure, 
or a family history of hearing loss.  

As indicated, the Veteran's contentions that he experienced 
excessive noise exposure in service from ships engines, which 
has been conceded by VA.  Given that, the diagnosis of 
tinnitus and opinion of the September 2008 VA examiner tends 
to provide a nexus between tinnitus and service.  
Significantly, the opinion of the VA examiner is not 
contradicted by any other medical evidence or opinion.  The 
Board also emphasizes that VA adjudicators are not free to 
ignore or disregard the medical conclusions of VA medical 
professionals, and are not permitted to substitute their own 
judgment on a medical matter.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 
(1991).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Thus, affording the Veteran the benefit of the doubt, the 
Board finds that the criteria for service connection for 
tinnitus are met.

Notwithstanding the above, however, the criteria for service 
connection for bilateral hearing loss are not met.  Despite 
the VA examiner's diagnosis reflecting a nexus between 
hearing loss and service, competent evidence simply does not 
persuasively establish that the Veteran, in fact, has hearing 
loss to an extent recognized as a disability for VA purposes.  
In this regard, 38 C.F.R. § 3.385 sets forth clear 
requirements for establishing hearing loss disability, and a 
mere diagnosis of hearing loss is not enough.  Although the 
report of a private June 2004 audiometric evaluation reflects 
testing results that appear to reflect possible hearing loss 
disability, pure tone thresholds were reported in graph 
(versus numeric) form, and VA is precluded from applying 
these graphic results to the criteria of 38 C.F.R. § 3.385 in 
order to determine whether the Veteran has a bilateral 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  

As noted in the October 2007 remand, hearing loss meeting the 
provisions of 38 C.F.R. § 3.385 had not been confirmed due to 
the lack of valid testing results received in connection with 
prior VA testing.  Moreover, although the Veteran again 
underwent audiometric testing on remand in September 2008, it 
was noted that the audiometric results then obtained were, 
again, inconsistent, invalid and unreliable.  As a result of 
the Veteran's lack of full cooperation with VA efforts to 
ascertain whether he, in fact, has the disability for which 
service connection is sought, there are no valid testing 
results showing that the Veteran has met the legal criteria 
for hearing loss under 3.385.  Hence, notwithstanding the 
September 2008 examiner's comments tending to support a nexus 
between any current hearing loss as service, the Board is, 
unfortunately, unable to award service connection for hearing 
loss.  The Board emphasizes that VA's duty to assist a 
veteran is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  See also, Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases in which such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1131.  Where as here, the competent evidence simply does not 
establish that the Veteran has the hearing loss disability 
for which service connection is sought, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

Under these circumstances, the Board finds that the claim for 
service connection for bilateral hearing loss must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

ORDER

Service connection for basal cell carcinoma is denied

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


